
	
		II
		112th CONGRESS
		2d Session
		S. 2320
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Ms. Ayotte (for herself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To direct the American Battle Monuments Commission to
		  provide for the ongoing maintenance of Clark Veterans Cemetery in the Republic
		  of the Philippines, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Remembering America's Forgotten
			 Veterans Cemetery Act of 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)Clark Veterans
			 Cemetery, located in the Republic of the Philippines, contains the remains of
			 more than 8,300 members of the United States Armed Forces and their
			 dependents.
			(2)In 1991,
			 following the eruption of Mount Pinatubo, the Air Force evacuated Clark Air
			 Force Base ending more than 90 years of custodianship of Clark Veterans
			 Cemetery and its predecessor cemeteries by the United States Government.
			(3)From 1991 until
			 1994, Clark Veterans Cemetery, already covered by a layer of volcanic ash,
			 deteriorated further as plant life overtook what remained of many graves and
			 monuments, failing to give the members of the Armed Forces and veterans
			 interred at Clark Veterans Cemetery the honorable resting place their brave
			 service deserves.
			(4)Since 1994,
			 volunteers have attempted to maintain Clark Veterans Cemetery without
			 assistance from the United States Government.
			(5)The mission of
			 the American Battle Monuments Commission is designing, constructing,
			 operating and maintaining permanent American cemeteries in foreign
			 countries.
			(6)Subsection (a) of
			 section 2102 of title 36, United States Code, provides the Commission with the
			 authority to employ such personnel as may be necessary for the Commission to
			 carry out its responsibilities with respect to Clark Veteran Cemetery.
			(7)Subsection (b) of
			 such section authorizes departments, agencies, and instrumentalities of the
			 United States Government to make personnel and facilities available to the
			 Commission, on a reimbursable basis, to assist the Commission in carrying out
			 its responsibilities with respect to Clark Veterans Cemetery.
			(8)Section 2103(e)
			 of such title authorizes the Commission to solicit and receive funds and
			 in-kind donations and gifts from any State, municipal, or private source to
			 help carry out its responsibilities with respect to Clark Veterans
			 Cemetery.
			3.Maintenance of
			 Clark Veterans Cemetery by American Battle Monuments Commission
			(a)In
			 generalFor purposes of section 2104 of title 36, United States
			 Code, Clark Veterans Cemetery in the Republic of the Philippines shall be
			 treated as a cemetery that the American Battle Monuments Commission and the
			 Secretary of the Army decided under such section will become a permanent
			 cemetery and the Commission shall restore, operate, and maintain Clark Veterans
			 Cemetery under such section in cooperation with the Government of the Republic
			 of the Philippines.
			(b)FundingThe
			 requirement of subsection (a) for the American Battle Monuments Commission to
			 restore, operate, and maintain Clark Veterans Cemetery shall be subject to the
			 availability of appropriations for the restoration, operation, and maintenance
			 of cemeteries by the American Battle Monuments Commission.
			
